ALLEN, J.
The appellant was convicted of an aggravated battery and a simple battery, based on her involvement in two incidents when her husband was in a fight with another man. As to the aggravated battery, the appellant asserted that she became involved in that incident in order to protect her husband from being attacked by the other man. There was evidence at trial which could support this assertion, and the appellant requested a jury instruction as to the justifiable use of force in defense of another. This was a necessary instruction for the jury’s proper consideration of the issues in the case, and the trial court abused its discretion in declining to give the requested instruction. Langston v. State, 789 So.2d 1024 (Fla. 1st DCA 2001); *183see also, e.g., Beachy v. State, 837 So.2d 1152 (Fla. 1st DCA 2003).
Because the requested instruction did not impact the simple battery, that conviction is affirmed. However, the aggravated battery conviction is reversed, and the case is remanded.
WOLF and BENTON, JJ., concur.